This appeal is prosecuted by appellant, Sears-Roebuck  Co., from a judgment of the district court awarding damages against it in favor of appellees, L. O. Embree and his minor daughter, Mary Elizabeth Embree.
The parties hereto have filed in this court a joint motion asking the court to affirm the judgment in favor of the minor, Mary Elizabeth Embree, and to modify the judgment in favor of appellee L. O. Embree by reducing the same to the sum of $200.
Said motion is here granted, and the judgment of the trial court against appellant in favor of the minor, Mary Elizabeth Embree, is affirmed, and the judgment of the trial court in favor of appellee L. O. Embree is modified by reducing his recovery to the sum of $200, and, as so modified, the judgment in his favor is also affirmed.
All costs are adjudged against appellant in accordance with the provisions of said motion.
 *Page 1